Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:

Claims 1-9, 12 and 21-24 are pending in the present application of which claims 21-24 have been added.
Claims 10-11 and 18-20 were canceled.
Claims 13-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-9 and 12 are allowed in view of the amendment filed 11/18/2021.
Claims 21-24 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0195789 to Christensen (previously cited) in view of US 2005/0017138 to Hardin (IDS).

Regarding claim 21, Christensen discloses a stand assembly comprising:
a vertical stanchion (18, 20); 
a base comprising a center hub (see hub around housing 12 connecting to linkage arms of the linkage assembly (32, 34, 36)) coaxially positioned at a proximal end of said vertical stanchion; 
a plurality of wheel assemblies (44, 46, 48) moveably fixed to said base; 
a linkage assembly (32, 34, 36) comprising a plurality of linkage arms, each linkage arm being associated with a respective wheel assembly.
Christensen discloses the invention as shown above. Christensen however does not discloses a first trivet associated with a first wheel assembly of said plurality of wheel assemblies; and wherein a distal end of said first trivet is positioned within a diameter of a wheel of said first wheel assembly when the stand assembly is in the moveable configuration.
Hardin, in the same field of invention, discloses a first trivet (32) (stabilized bolt) associated with a first wheel assembly of said plurality of wheel assemblies (screwed into and through the end of the caster) ; and wherein a distal end of said first trivet/stabilized bolt is positioned within a diameter of a wheel (24, 26, 28)(figs 4-5, for example) of said first wheel assembly when the stand assembly is in the moveable configuration.


Regarding claim 22, Christensen as modified also teaches wherein moving the stand assembly from the stationary configuration to the movable configuration correspondingly causes the trivet to change from a deployed configuration to a stowed configuration.

Regarding claim 23, wherein said distal end of said trivet engages a support surface (ground surface) when said trivet is in the deployed configuration.

Regarding claim 24, wherein said distal end of said trivet is displaced from the support surface when said trivet is in the stowed configuration.

Allowable Subject Matter
Claims 1-9 and 12 are allowed.

Response to Arguments
Independent claim 1 has been amended to include allowable subject matter. The claim1 and respective dependent claims are therefore allowed. 


Conclusion

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632